Title: From George Washington to Robert McMickan, 12 January 1773
From: Washington, George
To: McMickan, Robert

 

Sir,
Mount Vernon Jany 12th 1773

The Inclosed Letter, is occasiond by a Paragraph in one of your Letters to Messrs Robert Adam & Co.; and I should be obliged to you to make use of it, or not, as circumstances may require; for it is not my wish to proceed to any harsh or rigorous measures by which a Man just setting out in Trade may be injurd if there is a possibility of avoiding it. The Inconsistency however in Adams’s Letters, added to his change of Destination, and your hints, leave but too much room to suspect that all is not well; but, if contrary to expectation you should find things in a better way than is apprehended please to withhold the Letter directed to him, and suffer him to proceed without Interruption taking no notice of your having receivd any power on this head which will much oblige Yr Most Obedt Hble Servt

Go: Washington

